Citation Nr: 0502936	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-32 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative disease of 
the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which denied the veteran's 
claim of entitlement to service connection for a low back 
condition.  

The veteran was scheduled to appear for a personal hearing at 
the RO in October 2004.  However, he failed to report for 
this hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn. 
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2004).

In February 2005, a motion to advance this case on the 
Board's docket was granted due to the veteran's advanced age.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2004).

Matters not on appeal

In an August 2004 rating decision, the veteran was granted 
service connection for bilateral hearing loss and tinnitus.  
A 10 percent disability rating was assigned for each 
disability.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The evidence of record does not indicate that an in-service 
injury with resultant disability took place.
CONCLUSION OF LAW

Degenerative disease of the lumbar spine was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
degenerative disease of the lumbar spine due to an injury 
during his World War II military service.  Specifically, he 
contends that he fell off of the back of a truck during 
training exercises during service.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the former well groundedness standard was 
eliminated by the VCAA.  The current standard of review is as 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 2003 statement of the case (SOC) 
and the October 2004 supplemental statement of the case 
(SSOC) of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim. 

More significantly, letters were sent to the veteran in July 
2002 and March 2004 which were specifically intended to 
address the requirements of the VCAA.  Those letters 
explained that the RO had received the veteran's claim for 
entitlement to service connection for a low back condition, 
and detailed the evidence needed to substantiate his claim.  
In particular, the July 2002 letter to the veteran instructed 
him as follows:

Please provide the dates and places of all treatment 
from the date of your discharge to the present time for 
back injury.  Please include all treatment that you 
received from VA hospitals, military hospitals, private 
hospitals and private physicians.  Please provide the 
name, as well as the city, state, country, etc. for all 
medical treatment providers.

If you have received private medical treatment, please 
submit your treatment reports, and/or statements from 
doctors who have treated you. The statements should show 
dates off examination, treatment, findings, and 
diagnosis.       
						[emphasis as in original 
letter]

Both letters, along with the September 2003 SOC and October 
2004 SSOC, not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 letter, the RO informed the veteran that VA was 
responsible for getting relevant records from any Federal 
agency, including "medical records from the military, from 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  In the July 2002 letter the RO also 
advised him that a VA medical examination might be necessary 
to make a decision in his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2004 letter informed him that VA would make 
reasonable efforts to get relevant records not held by a 
Federal agency, to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Enclosed with the March 2004 letter was 
VA Form 21-4142, "Authorization for the Release of 
Information," to authorize the RO's retrieval of such on the 
veteran's behalf.  The March 2004 letter emphasized that it 
was the veteran's responsibility to make sure that the RO 
received all requested records that were not in the 
possession of a Federal department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2002 letter asked the veteran 
to "furnish all information we ask for as soon as 
possible."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the July 2002 and March 2004 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  The 
Board notes that, even though both letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in November 2002, prior to the 
expiration of the one-year period following the July 2002 
notification to the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

Review of the record reveals that the veteran received VCAA 
notice in July 2002, which preceded the initial adjudication 
of his service connection claim in November 2002.  The 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notice.  Therefore, there is no prejudice to the 
veteran in proceeding to consider his claim on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's VA and 
private treatment records.  

In the veteran's December 2002 notice of disagreement, he 
referenced having been treated by Dr. R., Dr. W. and Dr. 
E.R.C. post-service.  However, he stated that those 
physicians were deceased, he gave no information which would 
lead a reasonable person to believe that the records were 
available, and in nay event he submitted no release for the 
RO to attempt to obtain such records on his behalf.     

The veteran also provided a list of fellow servicepersons, 
with highlighted names of those who he claimed witnessed him 
injure his back in service.  He stated that he was 
unsuccessful in contacting these servicepersons, implying 
that the RO should do so on his behalf.  However, VA is 
charged by law only with making what is termed "reasonable 
efforts" to obtain relevant evidence.  See 38 C.F.R. 
§ 3.159(c) (2004),  Manifestly, this does not involve VA 
acting as a detective agency to track down individuals who 
may have witnessed an event over 60 years ago.  As the Court 
has stated: "VA's . . . . 'duty to assist' is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
The Board therefore believes that further development of the 
evidence is not warranted.

The veteran's service medical records are not associated with 
the claims folder.  
The veteran indicated that the National Personnel Records 
center (NPRC) sent him a letter dated in October 2002 
indicating that his service medical records were not 
available and may have been destroyed in a fire on July 12, 
1973  (see the veteran's December 2002 notice of 
disagreement).  The NPRC letter is not associated with the 
claims folder, but the Board has no reason to doubt the 
veteran's statement.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however,  that no useful purpose would be 
served in remanding this matter for more development.  

In this case, the RO has attempted to locate the veteran's 
service medical records.  The RO first submitted a request to 
the NPRC in July 2002, asking for all available military 
medical and dental records for the veteran.  One medical 
record, an extract from the Office of the Surgeon General, 
Department of the Army was sent by the NPRC, and is 
considered a service medical record from an alternative 
source.  
There is no indication that the service medical records 
exist, and the best evidence, provided by the veteran 
himself, indicated that unfortunately they no longer exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].   
So it is in this case.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  A medical examination is unnecessary 
in this case, however,  because there is no objective 
evidence of spinal disease or injury during service.
In the absence of such evidence, obtaining a medical nexus 
opinion would be futile.   The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Obtaining a medical nexus opinion 
under the circumstances presented in this case would be a 
useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus. Significantly, in this case there is no objective 
evidence of in-service disease or injury. 

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual Background

As indicated above, the veteran served on active duty from 
November 1943 to March 1946.  As noted elsewhere in this 
decision, the veteran's service medical records are 
unavailable.

There are no pertinent medical records for four decades after 
the veteran's separation from service.  A record from Dr. 
D.O.F. dated in September 1988 shows the veteran slipped on a 
concrete floor at his place of employment, injuring his right 
shoulder.  Dr. D.O.F. took a detailed medical history of the 
veteran, who did not mention a back condition or an injury to 
his back.

There are no pertinent medical or other records for an 
additional decade.  

A VA X-ray study of the veteran's lumbar spine conducted in 
July 1999 showed evidence of degenerative disease in the 
lumbosacral spine and lower thoracic spine.  In addition, 
anterior wedging at L1-2 and mild compression at L5 were 
deemed "probably due to old injury."

The veteran initially mentioned arthritis is his back in an 
attempt to obtain non service-connected pension benefits 
filed in July 1998.  After his claim for non service-
connected pension benefits was denied, the veteran filed a 
claim of entitlement to service connection for a back injury 
in May 2002, contending that he injured his back as a result 
of falling off of a truck during service.

Analysis

The veteran seeks entitlement to service connection for his 
back disability.  As noted above, he contends that he injured 
his back falling off of a truck in service, and that his 
current arthritis of the spine is related to that incident.

Preliminary matter

Because the veteran's service medical records are missing, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 
The Board's analysis of the veteran's claim has been 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).

Discussion

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  
See Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of a current disability.  There 
is X-ray evidence of disease in the spine.  Hickson element 
(1) has therefore been met.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the veteran does not 
contend that arthritis or other disease of the spine was 
present in service or within one year following separation 
from service, and the evidence of record does not support 
such a conclusion.  The medical records show that the veteran 
sought treatment for a back problem beginning in May 1999.  
This is over five decades after separation from service, and 
is well past the one-year mark for presumptive service 
connection.  

With respect to in-service injury, the veteran contends that 
he injured his back during service.  However, there is no 
medical evidence of back problems until May 1999, over five 
decades after separation from service.  The veteran contends 
that he sought medical treatment immediately after service; 
however, as discussed above he has not provided this evidence 
or given VA a release to obtain such.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

Significantly, there is no mention of a back problem by the 
veteran until he filed his initial claim of entitlement to VA 
pension benefits in July 1998, over 50 years after he left 
military service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  The Board 
finds it to be particularly significant that the veteran did 
not mention the purported injury in service when he gave a 
detailed medical history to Dr. D.O.F. in September 1988.  
Also significant is the fact that the veteran only claimed an 
injury to the back in service after he was denied non 
service-connected pension benefits.    

The lack of any evidence of back pain or back symptoms for 
over five decades after service, and the filing of the claim 
for service connection 50 years after service, is itself 
evidence which tends to show that no injury to the back was 
sustained in service or that an injury to the back, if any, 
did not result in any disability.
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence]. 
The veteran's silence over the years as to the matter of an 
alleged in-service back injury speaks volumes.

The Board believes that the most accurate reports were 
related by the veteran when he was treated in September 1988 
and reported no back problems.  Not only was this treatment 
more contemporaneous, but also at that time there was no 
issue of monetary gain.  Thus, to the extent that the 
veteran's current contentions are in conflict with the 
medical history taken in September 1988, the Board finds that 
the statements made by the veteran in September 1988 to be 
more probative than statements made a decade later in the 
context of a claim for monetary benefits from the government.  
Not only may the veteran's memory be dimmed with time, but 
self-interest may also play a role in the more recent 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 50 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking probative value.  

The Board wishes to make it clear that it does not 
necessarily dispute that the veteran may have fallen off a 
truck during his military service.  However, for reasons 
expressed immediately above, the Board finds that the 
evidence of record, as a whole, does not support the 
veteran's contention that he sustained injury and/or chronic 
disability thereby.  Hickson element (2) has therefore not 
been met, and the claim fails on that basis alone.

The Board additionally observes in passing that in the 
absence of an in-service incurrence or aggravation of a 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  

The Board is of course aware of the 1999 findings of spine 
disease "probably due to old bony injury".  This does not 
constitute a medical nexus opinion, since the veteran's 
military service was not mentioned or suggested.  The only 
injury which has been medically documented is the 1988 
injury.  

The veteran himself contends that his current arthritis is 
related to his military service.  However, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's lay opinion is therefore entitled 
to no weight of probative value. 

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
degenerative disease of the lumbar spine.  Therefore, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.

ORDER

Entitlement to service connection for degenerative disease of 
the lumbar spine is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


